       Case 1:18-cv-02119-ELH Document 45 Filed 01/10/20 Page 1 of 1
           Case 1:18-cv-02119-ELH Documenl44-1 Filed 01/10/20 Page 1 of 1
                                                                FILED
                                                         U.S.OI TRICT COURT
                                                                              DI5TillCl      1::' :;:'       YL AlID
                            IN THE UNITED STATES DISTRICT CQJ.mT.                            10 pI;          1..1.8
                                FOR THE DISTRICT OF MARYLAN't'JLU JAN                                    I   'i' 'i

                                             NORTHERN        DIVISION               CLERK'S        OFFICE
                                                                                    AT BALTIMORE
 FREDERICK             J. BRENNAN.                       )
                                                         )                     BY                        DEPUTY
                              Plaintiff,                 )
                                                         )
           v.                                            ) Case No. I: 18-ev-02119-ELH
                                                         )
 DELUXE CORPORATION,                                     )
                                                         )
                              Defendant.                 )
-----------)
                                                      ORDER

       Upon eonsideration           of the Parties' Joint Motion to Modify the Court's Scheduling                 Order,

it is hereby ORDERED         that such Motion should be. and hereby is, GRANTES                  CUJ f\1od             f; 1-e.sJ -
       It is FURTHER ORDERED                 that the deadlines be modified as set forth below:

Original        Date       New Date                      Event

January 10,2020            February 7, 2020              Deadline for completion    of discovery

January 17.2020            February 14,2020              Deadline for serving Requests for Admissions

January 20, 2020          ~8F~           17, 2929        Deadline for filing dispositive     motions
                                    d1    "3, 202-0
February 19.2020                         ,               Deadline for responses opposing dispositive
                            t1r(1 '/ '3/202.0            motions

 February 26. 2020         Maleh 25, 2929               Deadline for filing any reply brief in response
                           fIp(1 I 17-, 2..0 2-D        to an opposition




      SO ORDERED             this    ID 1r-     day of ~           0-ifL(           .2020.




                                             A~               --t:.-.
                                              Ellen Lipton Hollander
                                                                        w-o~
                                              UNITED STATES DISTRICT JUDGE
